Citation Nr: 0021661	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-34 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from October 1944 to 
November 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a November 1996 rating 
decision in which the RO denied the veteran's claim for 
service connection for left ear hearing loss.  The veteran 
filed an NOD in October 1997, and the RO issued an SOC in 
November 1997.  The veteran filed a substantive appeal in 
December 1997.  That same month, December 1997, the RO issued 
a supplemental statement of the case.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records do not reflect complaints or 
treatment for left ear hearing loss.  

3. The first documented post-service medical finding of left 
ear hearing loss was in 1977, some 30 years following 
separation from service.  

4. There is no competent medical evidence of record relating 
the veteran's current left ear hearing loss to active 
service.  

5. The veteran's contention that he suffers from left ear 
hearing loss is not supported by medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for left ear hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in September 1944, he was medically examined for 
purposes of induction into the U.S. Army.  On clinical 
evaluation, whispered voice hearing test scores were 15/15 
bilaterally.  There were no ear abnormalities identified.  
Thereafter, in a January 1945 treatment note, the veteran was 
reported to have had cerumen removed from his ears.  In 
September 1946, the veteran was medically examined for 
purposes of separating from active service.  On clinical 
evaluation, whispered voice hearing test scores were 15/15 
bilaterally.  There were no ear abnormalities identified.  

Thereafter, in August 1996, the veteran submitted to the RO a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed a claim for left ear hearing 
loss.  In October 1996, the veteran submitted unidentified 
treatment notes along with an audiological evaluation, dated 
from December 1960 to May 1977.  In particular, an audiogram 
noted hearing loss in the veteran's left ear.  

That same month, October 1996, the veteran was medically 
examined for VA purposes.  He reported the onset of his 
hearing loss to have occurred in 1944, and stated that it had 
progressively worsened since that time.  The veteran also 
reported a positive history to noise exposure during military 
service, due to artillery fire.  Otologic history and 
familial history relative to hearing loss were negative.  

On audiologic testing, pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
70
75
LEFT
25
45
80
95
105

The puretone threshold average was 57.5 decibels for the 
right ear and 81.25 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 24 percent 
in the right ear and 40 percent in the left ear.  The 
examiner noted that the veteran suffered from mild to severe 
sensorineural hearing loss in the right ear, and from mild to 
profound sensorineural hearing loss in the left ear.  
Acoustic immittance revealed normal middle ear function, and 
acoustic reflex thresholds were present for both ears.  
Otoscopic examination was unremarkable.  

In December 1997, the RO received a statement, dated in 
November 1997, from a person claiming to have served with the 
veteran.  This individual noted that, in March or April 1945, 
while both he and the veteran were serving with Company D, 
11th Battalion, at Camp Wheeler, GA, the veteran was having 
trouble hearing.  In addition, this person related an 
incident in which, after returning from a live fire exercise 
at the gun range, he remembered witnessing the veteran 
blowing cigarette smoke out of his left ear.  He convinced 
the veteran to seek medical attention, but never found out 
the results of the veteran's examination.  

That same month, December 1997, the veteran submitted to the 
RO a VA
Form 21-4138 (Statement in Support of Claim), in which he 
reported that he believed something had happened to his ear 
while he was in service, and that this had resulted in an 
opening from his left ear to his sinus.  


II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  If he has not, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999), req. for en banc consid. denied, 
13 Vet.App. 205 (1999) (per curiam).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regulatory criteria provide 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

After a thorough review of the evidence, the Board finds the 
veteran has not submitted a well-grounded claim of service 
connection for left ear hearing loss.  In reaching this 
conclusion, we note that the veteran's service medical 
records do not reflect complaints or treatment for left ear 
hearing loss.  At separation, on clinical evaluation of the 
ears, there was no abnormality found or hearing loss 
identified.  The first documented finding of left ear hearing 
loss was in 1977, some 30 years following the veteran's 
separation from active service.  During his most recent VA 
examination in 1996, the veteran was noted to suffer from 
left ear hearing loss, although otological examination of the 
left ear revealed no abnormal findings.  While the veteran's 
left ear hearing loss has been documented by post-service 
medical evidence, in this instance, we find that the veteran 
has not submitted competent medical evidence that his current 
hearing disability is related to his active service.  

Thus, the Board finds that, given the lack of any evidence of 
in service treatment for left ear hearing loss, the first 
post-service evidence of hearing loss some 30 years following 
service, and the lack of nexus evidence, i.e., a medical 
opinion of record, linking the veteran's current left ear 
hearing loss to service, we must find that the veteran's 
claim is not well grounded, as he has not satisfied the 
threshold requirement for a well-grounded claim as set forth 
by the Court in Caluza, supra.  We also find that the record 
before us does not reflect a hearing disability associated 
with a manifestation of an organic disease of the nervous 
system within the one-year presumption period following the 
veteran's separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The Board acknowledges that the veteran's service medical 
records appear to have been damaged in a fire that occurred 
at the National Personnel Records Center in 1973, given the 
condition of those records on review.  In this respect, we 
have taken into consideration the contention by the veteran's 
service representative that some of the veteran's service 
medical records may have been destroyed in that fire.  We 
have also considered a statement from an Army buddy of the 
veteran who reported that the veteran had problems hearing in 
service, and that he could blow smoke out of his left ear 
while smoking a cigarette.  However, as noted above, the 
evidence reflects that, at separation, there were no 
complaints of any left ear hearing loss, and a whispered 
voice test score was 15/15.  Furthermore, there is no 
evidence of left ear hearing loss until 1977, and no medical 
opinion of record which relates a left ear hearing loss to 
service.  

In addition, we are cognizant that the veteran's 
representative requested that a VA medical examination be 
provided so that a medical opinion could be rendered with 
respect to whether the veteran's current left ear hearing 
loss was related to service.  The Board notes, however, that 
VA's duty to assist, which may include providing a VA 
examination, is predicated upon the submission of a well-
grounded claim.  See Hasty v. West, 13 Vet.App. 230 (1999), 
holding that, because the appellant's claim was not well 
grounded, no duty to assist was triggered; see also Morton v. 
West, supra.  In this instance, as noted above, the veteran 
has not submitted evidence of a well-grounded claim, and thus 
VA is under no duty to afford him a medical examination.  

The veteran has been very specific in asserting that he 
suffers from left ear hearing loss as a result of his active 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, and his belief that he 
suffers from a service-related disability, our decision must 
be based on competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's left ear 
hearing loss is related to service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. 
Derwinski, Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own contentions or testimony, because, as a 
lay person, he is not competent to offer medical opinions.  
See, e.g., Voerth v. West, 13 Vet. App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim.").  See Bostain v. West, 11 Vet.App. 
124, 127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997)("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  In other words, 
without our doubting for a moment the veracity of the 
veteran's accounts of noise exposure in service and his 
belief that his hearing loss is service related, we must be 
mindful that the medical evidence does not relate the 
veteran's left ear hearing loss to service.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for left ear hearing loss, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet.App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for left ear hearing loss must be denied.  See 
Epps v. Gober, supra.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

